     Case: 1:16-cr-00793 Document #: 93 Filed: 12/10/20 Page 1 of 1 PageID #:319

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

UNITED STATES OF AMERICA
                                           Plaintiff,
v.                                                           Case No.: 1:16−cr−00793
                                                             Honorable Andrea R. Wood
Michael Persaud
                                           Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, December 10, 2020:


         MINUTE entry before the Honorable Andrea R. Wood: On the Government's
motion and over the Defendant's objection, the jury trial set for 3/1/2021 and final pretrial
conference set for 2/22/2021 are stricken. The jury trial is reset for 7/6/2021. The final
pretrial conference will be reset by separate order. In granting the Government's request,
the Court notes that General Order 20−0033, issued December 9, 2020, suspends all civil
and criminal jury trials until 3/1/2021. Given the need for multiple Government witnesses,
including victims of the charged offense, to travel from out of town to testify at trial, the
interests of justice would not be served by attempting to start this trial on the first day after
the resumption of jury trials in this District. The Court also notes the likelihood that the
COVID−19 pandemic will still pose a significant risk to the health and safety of trial
participants in March 2021− a likelihood that reasonably may be expected to be
diminished by July 2021. While the Court understands the Defendant's desire to proceed
to trial on the scheduled date and takes very seriously the need to protect his right to a
speedy trial, it simply would not serve the interests of justice to push forward with trial on
the scheduled date. Telephonic status hearing set for 12/15/2020 remains firm. Mailed
notice (dal, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
